Exhibit 10.33
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
THIRD AMENDMENT AGREEMENT
     This Amendment Agreement is made effective December 11, 2009 by and between
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, a corporation organized and existing under the laws of the State of
New York, having an office and place of business at 1300 Morris Park Avenue,
Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a company organized
and existing under the laws of New Zealand, having an office and place of
business at Gracefield Research Centre, Gracefield Road, P.O. Box 31-310, Lower
Hutt, New Zealand (“Industrial”) (AECOM and Industrial are collectively referred
to herein as “Licensors”), and BioCryst Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware having an office
and place of business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“Licensee”).
Statement
     Licensors and Licensee are parties to a License Agreement dated June 27,
2000, as amended by a First Amendment Agreement effective July 26, 2002 and a
Second Amendment Agreement effective April 15, 2005 (collectively “the License
Agreement”), and now wish to make changes to the License Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in the
Licensee Agreement and in this Third Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. Paragraph 6.01 of the License Agreement is hereby amended to include the
following additional sentence:
Notwithstanding the *** royalty on Net Sales set forth above, if Licensee later
requests a different royalty rate for a Licensed Product for a *** indication,
Licensors agree to consider such request.
     2. Paragraph 6.05 of the License Agreement is hereby amended to read as
follows:

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
6.05 Licensee shall make the following milestone payments to Licensors:

  (a)   Except as specified below, upon the filing by Licensee (or an Affiliate)
of each IND for a Licensed Product (or each indication for a Licensed Product),
Licensee shall pay to Licensors ***, which payments are non-refundable and not
creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the filing by Licensee (or an Affiliate) of each IND for a
Licensed Product for a *** indication, Licensee shall pay to Licensors only ***
pursuant to this Subparagraph for such filing, which payments are non-refundable
and not creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the filing by Licensee (or an Affiliate) of an IND for a
Licensed Product that is not, on its face, directly associated with any
indication (i.e. a generic IND), Licensee shall owe *** to Licensors pursuant to
this Subparagraph for such filing.

  ***   shall be due under this Subparagraph for a Licensed Product solely for a
*** indication.

  (b)   Except as specified below, upon the initiation by Licensee (or an
Affiliate) of Phase II clinical trials (i.e. the administration of a Licensed
Product to a patient for the primary purpose of assessing clinical efficacy; and
not Phase I clinical trials for the primary purpose of assessing safety or
pharmacokinetics) for each Licensed Product (or each indication for a Licensed
Product), Licensee shall pay to Licensors ***, which payments are non-refundable
and not creditable against any other payment due to Licensors pursuant to this
Agreement. Upon the initiation by Licensee (or an Affiliate) of Phase II
clinical trials for each Licensed Product for a *** indication, Licensee shall
pay to Licensors only ***, pursuant to this Subparagraph for the initiation of
such trials, which payments are non-refundable and not creditable against any
other payment due to Licensors pursuant to this Agreement. No payment shall be
due under this paragraph for any Phase II clinical trial initiated by a third
party Investigator, even if the trial is supported by Licensee (an “Investigator
Initiated Trial”). However, if the

-2-



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
Investigator Initiated Trial enables Licensee (or an Affiliate) to initiate a
Phase III clinical trial or if Licensee (or an Affiliate) proceeds to initiate a
similar Phase II clinical trial, then the payment required by this paragraph
shall become due and payable.

  ***   shall be due under this Subparagraph for a Licensed Product solely for a
*** indication.

  (c)   Except as specified below, upon the initiation by Licensee (or an
Affiliate) of Phase III clinical trials for each Licensed Product (or each
indication for a Licensed Product), Licensee shall pay to Licensors ***, which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement. Upon the initiation by Licensee (or an
Affiliate) of Phase III clinical trials for each Licensed Product for a ***
Indication, Licensee shall pay to Licensors only ***, pursuant to this
Subparagraph for the initiation of such trials, which payments are
non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement.

  ***   shall be due under this Subparagraph for a Licensed Product solely for a
*** indication.

  (d)   Except as specified below, upon Licensee’s (or an Affiliate’s) first
receipt of governmental approval (FDA or equivalent approval in a European
country or Japan) to market each Licensed Product (or each Indication for a
Licensed Product), Licensee shall pay to Licensors ***, which payments are
non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement. Upon Licensee’s (or an Affiliate’s) first receipt of
governmental approval (FDA or equivalent approval in a European country or
Japan) to market each Licensed Product for a *** indication, Licensee shall pay
to Licensors only *** pursuant to this Subparagraph for such FDA approval, which
payments are non-refundable and not creditable against any other payment due to
Licensors pursuant to this Agreement.

-3-



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

  ***   shall be due under this Subparagraph for a Licensed Product solely for a
*** indication.

  (e)   The first time the aggregate Net Sales of Licensed Products for a ***
indication in a consecutive twelve month period total ***, Licensee shall pay to
Licensors ***, which payment is non-refundable and not creditable against any
other payment due to Licensors pursuant to this Agreement.     (f)   The first
time the aggregate Net Sales of Licensed Products in a consecutive (12) twelve
month period total ***, Licensee shall pay to Licensors ***, which payment is
non-refundable and not creditable against any other payment due to Licensors
pursuant to this Agreement.     (g)   The first time the aggregate Net Sales of
Licensed Products in a consecutive twelve (12) month period total ***, Licensee
shall pay to Licensors ***, which payment is non-refundable and not creditable
against any other payment due to Licensors pursuant to this Agreement.     (h)  
The calculation of Net Sales pursuant to Subparagraphs (f) and (g) above shall
exclude: (i) Net Sales of Licensed Products for a *** indication; and (ii) Net
Sales of Licensed Products solely for a *** indication.

          3. The applicable provisions of this Third Amendment Agreement shall
be deemed to be incorporated into the License Agreement in full and to be an
integral part thereof as though fully set forth therein. With the exception of
the above amendments, all other provisions of the License Agreement shall remain
in full force and effect.

-4-



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
          IN WITNESS WHEREOF, the parties hereto have entered into and executed
this Third Amendment Agreement on the date first above written.

                      ALBERT EINSTEIN COLLEGE       BIOCRYST     OF MEDICINE OF
YESHIVA       PHARMACEUTICALS, INC.     UNIVERSITY                
By:
  /s/ John L. Harb       By:   /s/ Alane Barnes    
 
                   
 
  Name: John L. Harb           Name: Alane Barnes    
 
  Title: Assistant Dean
          Scientific Operations           Title: General Counsel    

          INDUSTRIAL RESEARCH LTD.
    By:   /s/ Jeff Lycett       Name:   Jeff Lycett      Title:   Board
Secretary     

-5-